Exhibit 10.46
 
COMMON STOCK PURCHASE AGREEMENT
 
THIS COMMON STOCK PURCHASE AGREEMENT (“Agreement”) is made as of the 31 day of
January, 2008 by and among Intraop Medical Corporation, a Nevada corporation
(the “Company”), and the other Persons set forth on the Schedule of Purchasers
attached hereto (each an “Investor” and collectively the “Investors”).
 
Recitals
 
A.            The Company and the Investors are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended, and the rules and regulations promulgated thereunder (the
“Securities Act”);
 
B.            The Investors wish to purchase from the Company, and the Company
wishes to sell and issue to the Investors, at the First Closing (as defined
below) and upon the terms and subject to the conditions set forth in this
Agreement, an aggregate of 33,832,463 shares (the “InitialShares”) of the
Company’s common stock, par value $0.001 per share (the “Common Stock”) for an
aggregate purchase price of $2,368,272.70 (the “InitialPurchase Price”);
 
C.            The Investors wish to purchase from the Company, and the Company
wishes to sell and issue to the Investors, at the Second Closing (as defined
below) and upon the terms and subject to the conditions set forth in this
Agreement, an aggregate of up to 9,167,537 shares (the “Additional Shares” and
together with the Initial Shares, the “Shares”) of the Company’s common stock,
par value $0.001 per share (the “Common Stock”) for an aggregate purchase price
of up to $641,727.59 (the “AdditionalPurchase Price”);
 
D.            This Agreement shall be binding upon the Company and the Investors
only upon delivery of the signatures pages hereto by the Company and the
Investors.
 
Agreement
 
In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.            Definitions.  In addition to those terms defined above and
elsewhere in this Agreement, for the purposes of this Agreement, the following
terms shall have the meanings set forth below:
 
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries controls, is controlled by, or
is under common control with, such Person.
 
 

--------------------------------------------------------------------------------


 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
 
“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, performance
specifications, support documentation, drawings, specifications, designs,
business and marketing plans, and supplier lists and related information).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; and (iv) registrations, applications and
renewals for any of the foregoing.
 
“Knowledge” means the actual knowledge of the officers and directors of the
Company, provided that such persons shall have made due and diligent inquiry of
all relevant employees of the Company whom such executive officers and directors
should reasonably believe would have actual knowledge of the matters
represented.
 
                       “Material Adverse Effect” means any of (i) a material and
adverse effect on the legality, validity or enforceability of this Agreement,
(ii) a material and adverse effect on the results of operations, assets,
prospects, business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) an adverse impairment to the Company’s
ability to perform on a timely basis its obligations under this Agreement.
 
“Nasdaq” means The Nasdaq Stock Market, Inc.
 
“Permitted Liens” means (i) mechanics’, carriers’, or workmen’s, repairmen’s or
similar liens arising or incurred in the ordinary course of business, (ii) liens
for taxes, assessments and other governmental charges that are not due and
payable or which may hereafter be paid without penalty or which are being
contested in good faith by appropriate proceedings, and (iii) other
imperfections of title or encumbrances, if any, that do not, individually or in
the aggregate, materially impair the use or value of the property to which they
relate.
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
“SEC Filings” shall mean (a) the Company’s Annual Report on Form 10-KSB filed
with the SEC on December 14, 2007, including all exhibits thereto and documents
incorporated by reference therein, and (b) the Company’s Current Reports on Form
8-K filed with the SEC on October 30, 2007, November 26, 2007 and November 29,
2007, including all exhibits thereto and documents incorporated by reference
therein.
 
 
2

--------------------------------------------------------------------------------


 
2.            Purchase and Sale of the Shares.
 
2.1            Initial Shares.  Upon the terms and subject to the conditions set
forth in this Agreement, at the First Closing, each of the Investors shall,
severally and not jointly, purchase, and the Company shall sell and issue to the
Investors, the Initial Shares in the respective amounts and at the respective
purchase prices set forth on the Schedule of Purchasers attached hereto (the
“Schedule of Purchasers”).
 
2.2            Additional Shares.  Upon the terms and subject to the conditions
set forth in this Agreement, at the Second Closing, each of the Investors shall,
severally and not jointly, purchase, and the Company shall sell and issue to the
Investors, the Additional Shares in the respective amounts and at the respective
purchase prices that will be set forth on the Schedule of Purchasers at the
Second Closing by the Company.
 
3.            Closings.
 
3.1            First Closing.  The purchase and sale of the Initial Shares
pursuant to Section 2.1 (the “FirstClosing”) shall take place at the offices of
Hanson, Bridgett, Marcus, Vlahos & Rudy, LLP, 425 Market Street, San Francisco,
CA 94105 (“Hanson”) on the date hereof, or at such other location and on such
other date as the Company and the Investors shall mutually agree (such date is
hereinafter referred to as the “FirstClosing Date”).
 
3.2            Second Closing.  The purchase and sale of the Additional Shares
pursuant to Section 2.2 (the “SecondClosing” and together with the First
Closing, the “Closings”) shall take place at the offices of Hanson at any time
on or before February 13, 2008, or at such other location and on such other date
as the Company and the Investors shall mutually agree (such date is hereinafter
referred to as the “Second Closing Date”).
 
4.            Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investors that, except as set forth in the
schedules delivered herewith (collectively, the “Disclosure Schedules”):
 
4.1            Organization, Good Standing and Qualification.
 
(a)            The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada and has all requisite
corporate power and authority to carry on its business as now conducted and to
own its properties. The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property makes such qualification
necessary, except where the failure to so qualify, individually or in the
aggregate, would not have a Material Adverse Effect. To the Company’s Knowledge,
no proceeding has been instituted in any jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail, such power and authority or
qualification.
 
 
3

--------------------------------------------------------------------------------


 
(b)            Each subsidiary of the Company (each a “Subsidiary” and
collectively the “Subsidiaries”) is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation and has all requisite corporate power and authority to carry on
its business as now conducted and to own its properties.  Each Subsidiary is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the conduct of its business or its ownership or
leasing of property makes such qualification necessary, except where the failure
to so qualify, individually or in the aggregate, would not have a Material
Adverse Effect.  To the Company’s Knowledge, no proceeding has been instituted
in any jurisdiction revoking, limiting or curtailing or seeking to revoke, limit
or curtail, such power and authority or qualification.
 
4.2            Authorization.  The Company has full corporate power and
authority and has taken all requisite action on the part of the Company, its
officers, directors and stockholders necessary for (i) the authorization,
execution and delivery of this Agreement, (ii) the authorization of the
performance of all obligations of the Company hereunder and (iii) the
authorization, issuance, sale and delivery of the Shares.  This Agreement
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally.
 
4.3            Capitalization.
 
(a)            Schedule 4.3 sets forth as of the date hereof (a) the authorized
capital stock of the Company; (b) the number of shares of capital stock issued
and outstanding; (c) the number of shares of capital stock available for
issuance pursuant to the Company’s stock plans; and (d) the number of shares of
capital stock issuable upon the exercise of warrants.  All of the issued and
outstanding shares of the Company’s capital stock have been duly authorized and
validly issued and are fully paid, nonassessable and free of preemptive
rights.  Except as provided in the Rights Agreement dated as of August 17, 2007
by and between the Company and the investors named therein, no Person is
entitled to preemptive or similar statutory or contractual rights with respect
to any securities of the Company. Except as contemplated under this Agreement,
there are no contracts, commitments, understandings or arrangements by which the
Company is bound to issue additional shares of capital stock of the Company or
options, securities or rights convertible into shares of capital stock of the
Company. Except as provided in the Rights Agreement dated as of August 17, 2007
by and between the Company and the investors named therein, no Person has the
right to require the Company to register any securities of the Company under the
Securities Act, whether on a demand basis or in connection with the registration
of securities of the Company for its own account or for the account of any other
Person.  The issue and sale of the Shares will not result in the right of any
holder of Company securities to adjust the exercise, conversion or exchange
price under such securities.
 
(b)            The Company owns all of the outstanding capital stock of each
Subsidiary free from liens, encumbrances and defects. All of the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive rights. No Person is
entitled to preemptive or similar statutory or contractual rights with respect
to any securities of any Subsidiary. There are no outstanding warrants, options,
convertible securities or other rights, agreements or arrangements under which
(i) any Subsidiary is obligated to issue additional shares of its capital stock
or options, securities or rights convertible into shares of capital stock of
such Subsidiary or (ii) the Company is obligated to sell or otherwise dispose of
shares of any Subsidiary’s capital stock held by it.
 
 
4

--------------------------------------------------------------------------------


 
4.4            Valid Issuance.  The Shares have been duly and validly
authorized.  The Shares, when issued and paid for pursuant to this Agreement
will be validly issued, fully paid and nonassessable, and will be free of
encumbrances and restrictions (other than those created by the Investors),
except for restrictions on transfer set forth in this Agreement or imposed by
applicable securities laws.
 
4.5            Consents.  The execution, delivery and performance by the Company
of this Agreement and the offer, issuance and sale of the Shares requires no
consent of, action by or in respect of, or filing with, any Person, governmental
body, agency, or official other than filings that have been made pursuant to
applicable state securities laws and post-sale filings pursuant to applicable
state and federal securities laws which the Company undertakes to file within
the applicable time periods.
 
4.6            Delivery of SEC Filings.  The Company has made available to the
Investors, through the EDGAR system, true and complete copies of the SEC
Filings.
 
4.7            Use of Proceeds.  The net proceeds of the sale of the Shares
hereunder shall be used by the Company for general working capital purposes.
 
4.8            No Material Adverse Change.  Since September 30, 2007, and except
as disclosed in the SEC Filings, there has not been:
 
(a)            any change in the consolidated assets, liabilities, financial
condition or operating results of the Company or any Subsidiary from that
reflected in the financial statements included in the Company’s Annual Report on
Form 10-KSB for the year ended September 30, 2007, except for changes in the
ordinary course of business which would not have, individually or in the
aggregate, a Material Adverse Effect;
 
(b)            any declaration or payment of any dividend, or any authorization
or payment of any distribution, on any of the capital stock of the Company or
any Subsidiary, or any redemption or repurchase of any securities of the Company
or any Subsidiary (other than in connection with a termination of employment);
 
(c)            any material damage, destruction or loss to any assets or
properties of the Company or any Subsidiary;
 
(d)            any waiver, not in the ordinary course of business, by the
Company or any Subsidiary of a material right or of a material debt owed to it;
 
(e)            any change or amendment to the Articles of Incorporation or
similar organizational documents, as applicable, or Bylaws of the Company or any
Subsidiary, or change to any material contract or arrangement by which the
Company or any Subsidiary is bound or to which its assets or properties is
subject;
 
 
5

--------------------------------------------------------------------------------


 
(f)            any material labor difficulties or labor union organizing
activities with respect to employees of the Company or any Subsidiary;
 
(g)            any transaction entered into by the Company or any Subsidiary
other than in the ordinary course of business;
 
(h)            the loss of the services of any key employee, or material change
in the composition or duties of the senior management of the Company or any
Subsidiary; or
 
(i)            any other event or condition of any character that has had or
would reasonably be expected to have a Material Adverse Effect.
 
4.9            SEC Filings.  At the time of filing thereof, the SEC Filings
complied as to form in all material respects with the requirements of the
Exchange Act and did not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.
 
4.10            No Conflict, Breach, Violation or Default.  Neither the
execution, delivery and performance by the Company of this Agreement nor the
consummation of any of the transactions contemplated hereby (including, without
limitation, the issuance and sale of the Shares in conformance with this
Agreement) will conflict with or result in violation of any of the terms and
provisions of the Articles of Incorporation or similar organizational documents,
as applicable, or Bylaws of the Company or any Subsidiary, both as in effect on
the date hereof or will give rise to the right to terminate or accelerate the
due date of any payment under or conflict with or result in a breach of any term
or provision of, or constitute a default (or any event which with notice or
lapse of time or both would constitute a default) under, or require any consent
or waiver under or result in the execution or imposition of any lien, charge or
encumbrance upon the properties or assets of the Company or any Subsidiary
pursuant to the terms of any indenture, mortgage, deed of trust or other
agreement or instrument to which the Company or any Subsidiary is a party or by
which the Company or any Subsidiary is bound or to which any of its assets or
properties is subject or any license, permit, statute, rule, regulation,
judgment, decree or order of any governmental agency or body or any court,
domestic or foreign, having jurisdiction over the Company or any Subsidiary or
any of its assets or properties, other than a conflict, breach or default that
would not have a Material Adverse Effect.
 
4.11            Tax Matters.  Each of the Company and each Subsidiary has timely
prepared and filed all tax returns required to have been filed by it with all
appropriate governmental agencies and timely paid all taxes shown thereon or
otherwise owed by it, except as would not have a Material Adverse Effect.  The
charges, accruals and reserves on the books of the Company and each Subsidiary
in respect of taxes for all fiscal periods are adequate in all material
respects, and there are no material unpaid assessments against the Company or
any Subsidiary.  All taxes and other assessments and levies that the Company or
any Subsidiary are required to withhold or to collect for payment have been duly
withheld and collected and paid to the proper governmental entity or third party
when due.  There are no tax liens or claims pending or, to the Company’s
Knowledge, threatened against the Company or any Subsidiary or any of their
respective assets or property, other than Permitted Liens.  There are no tax
audits or investigations pending, which if adversely determined would result in
a Material Adverse Effect. There are no outstanding tax sharing agreements or
other such arrangements between the Company or any Subsidiary and any other
Person.  Neither the Company nor any Subsidiary has any deferred compensation
arrangements or has paid (or is required to pay) any deferred compensation which
would be subject to Section 409A of the Internal Revenue Code.
 
 
6

--------------------------------------------------------------------------------


 
4.12            Title to Properties.  Except as disclosed in the SEC Filings,
each of the Company and each Subsidiary has good and marketable title to all
properties and assets owned by it, in each case free from liens, encumbrances
and defects, other than Permitted Liens.  The Company and each Subsidiary hold
any leased real or personal property under valid and enforceable
leases.  Neither the Company nor any Subsidiary owns any real property.
 
4.13            Certificates, Authorities and Permits.  Each of the Company and
each Subsidiary possesses adequate certificates, approvals, authorities or
permits (“Permits”) issued by governmental agencies or bodies necessary to own,
lease and license its assets and properties and conduct the business now
operated by it, all of which are valid and in full force and effect, except
where the lack of such Permits, individually or in the aggregate, would not have
a Material Adverse Effect.  Each of the Company and each Subsidiary has
performed in all material respects all of its material obligations with respect
to such Permits and no event has occurred that allows, or after notice or lapse
of time, would allow, revocation or termination thereof. Neither the Company nor
any Subsidiary has received any written notice of proceedings relating to the
revocation or modification of any such certificate, authority or permit that, if
determined adversely to the Company or such Subsidiary, would, individually or
in the aggregate, have a Material Adverse Effect.
 
4.14            Labor Matters.
 
(a)            Neither the Company nor any Subsidiary is a party to or bound by
any collective bargaining agreement. Neither the Company nor any Subsidiary has
violated in any material respect any laws, regulations, orders or contract
terms, affecting the collective bargaining rights of employees, labor
organizations or any laws, regulations or orders affecting employment
discrimination, equal opportunity employment or employees’ health, safety,
welfare, wages and hours.
 
(b)            (i) There are no labor disputes existing, or to the Company’s
Knowledge, threatened, involving strikes, slow-downs, work stoppages, job
actions, disputes, lockouts or any other disruptions of or by the employees of
the Company or any Subsidiary, (ii) there are no unfair labor practices or
petitions for election pending or, to the Company’s Knowledge, threatened before
the National Labor Relations Board or any other federal, state or local labor
commission relating to the employees of the Company or any Subsidiary, (iii) no
demand for recognition or certification heretofore made by any labor
organization or group of employees is pending with respect to the Company or any
Subsidiary and (iv) to the Company’s Knowledge, each of the Company and each
Subsidiary enjoys good labor and employee relations with its employees.
 
(c)            Each of the Company and each Subsidiary is in compliance in all
material respects with applicable laws respecting employment (including laws
relating to classification of employees and independent contractors) and
employment practices, terms and conditions of employment, wages and hours, and
immigration and naturalization. No claims are pending against the Company or any
Subsidiary before the Equal Employment Opportunity Commission or any other
administrative body or in any court asserting any violation of Title VII of the
Civil Rights Act of 1964, the Age Discrimination Act of 1967, 42 U.S.C. §§ 1981
or 1983 or any other federal, state or local law, statute or ordinance barring
discrimination in employment.
 
 
7

--------------------------------------------------------------------------------


 
(d)            Except as disclosed in the SEC Filings, neither the Company nor
any Subsidiary is a party to, or bound by, any employment or other contract or
agreement that contains any severance, termination pay or change of control
liability or obligation, including, without limitation, any “excess parachute
payment,” as defined in Section 280G(b) of the Internal Revenue Code of 1986, as
amended.
 
4.15            Intellectual Property.  Except as disclosed in the SEC Filings:
 
(a)            All Intellectual Property of the Company is valid and
enforceable. No Intellectual Property owned or licensed by the Company or any
Subsidiary that is necessary for the conduct of the business of the Company and
the Subsidiaries as currently conducted or as proposed to be conducted as
described in the SEC Filings is involved in any cancellation, dispute or
litigation, and, to the Company’s Knowledge, no such action is threatened.  No
issued patent owned by the Company or any Subsidiary is involved in any
interference, reissue, re-examination or opposition proceeding.
 
(b)            All of the in-bound licenses and sublicenses and consent, royalty
or other agreements concerning Intellectual Property that are necessary for the
conduct of the business of the Company and the Subsidiaries as currently
conducted and as proposed to be conducted as described in the SEC Filings to
which the Company or any Subsidiary is a party (other than  generally
commercially available, non-custom, off-the-shelf software application programs
having a retail acquisition price of less than $50,000 per license)
(collectively, “In-Bound License Agreements”) are valid and binding obligations
on the Company or such Subsidiary, as applicable, and, to the Company’s
Knowledge, the other parties thereto, enforceable in accordance with their
terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
neither the Company nor any Subsidiary is in material breach of any of its
obligations under any such In-Bound License Agreements.
 
(c)            Each of the Company and each Subsidiary owns or has the valid
right to use all of the Intellectual Property that is necessary for the conduct
of its business as currently conducted and as proposed to be conducted as
described in the SEC Filings and for the ownership, maintenance and operation of
the Company’s properties and assets, free and clear of all liens, encumbrances,
adverse claims (in each case, other than Permitted Liens) or, with respect to
Intellectual Property owned by the Company or any Subsidiary, obligations to
license such Intellectual Property, other than licenses of the Intellectual
Property owned by the Company or such Subsidiary that are entered into in the
ordinary course of its business.  To the Company’s Knowledge, each of the
Company and each Subsidiary has a valid and enforceable right to use all third
party Intellectual Property and Confidential Information used or held for use in
its business.
 
 
8

--------------------------------------------------------------------------------


 
(d)            The conduct of the business of the Company and the Subsidiaries
as currently conducted or as proposed to be conducted as described in the SEC
Filings, the use or exploitation of any Intellectual Property owned by the
Company or any Subsidiary, or to the Company’s Knowledge, the use or
exploitation of any Intellectual Property licensed by the Company or any
Subsidiary does not infringe, misappropriate or otherwise materially impair or
conflict with (collectively, “Infringe”) any Intellectual Property rights of any
third party and the Intellectual Property owned by the Company or any Subsidiary
which is necessary for the conduct of the business of the Company and the
Subsidiaries as currently conducted or as proposed to be conducted as set forth
in the SEC Filings is not being Infringed by any third party.  There is no
litigation, court order, claim or assertion pending or outstanding or, to the
Company’s Knowledge, threatened, that seeks to limit or challenge the ownership,
use, validity or enforceability of any Intellectual Property owned or licensed
by the Company or any Subsidiary or their respective use of any Intellectual
Property owned by a third party.
 
(e)            The consummation of the transactions contemplated hereby will not
result in the (i) loss, material impairment of or material restriction on any of
the Intellectual Property or Confidential Information owned by the Company or
any Subsidiary which is necessary for the conduct of its business as currently
conducted or as proposed to be conducted as set forth in the SEC Filings or (ii)
material breach of any In-Bound License Agreement.
 
(f)            Each of the Company and each Subsidiary has taken reasonable
steps to protect its respective rights in its Intellectual Property and
Confidential Information. Each employee and consultant who has access to the
Confidential Information of the Company or any Subsidiary necessary for the
conduct of its business as currently conducted has executed an agreement to
maintain the confidentiality of such Confidential Information. To the Company’s
Knowledge, and except pursuant to non-disclosure agreements entered into between
the Company or a Subsidiary and third parties in the ordinary course of
business, there has been no disclosure of the Intellectual Property or
Confidential Information of the Company or any Subsidiary to any third
party.  To the Company’s Knowledge, there have been no misappropriations or
infringements by any Person of any Intellectual Property used in the conduct or
operation of the business of the Company or any Subsidiary.
 
4.16            Environmental Matters.  Neither the Company nor any Subsidiary
is in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”).  Neither the Company nor
any Subsidiary owns or operates any real property contaminated with any
substance that is subject to any Environmental Laws, is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, or is subject to
any claim relating to any Environmental Laws, which violation, contamination,
liability or claim would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  There is no pending or, to the Company’s
Knowledge, threatened investigation that might lead to such a claim.
 
 
9

--------------------------------------------------------------------------------


 
4.17            Litigation.  Except as disclosed in the SEC Filings, there are
no pending or, to the Company’s Knowledge, threatened actions, suits,
proceedings, inquiries or investigations against or affecting the Company or any
Subsidiary or any of their properties or any of the Company’s or any
Subsidiary’s officers and directors in their capacities as such.
 
4.18            Financial Statements.  The financial statements included in each
of the SEC Filings present fairly, in all material respects, the financial
position of the Company as of the dates shown and its results of operations and
cash flows for the periods shown, and such financial statements have been
prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis (“GAAP”) (except as may be disclosed
therein or in the notes thereto, and, in the case of quarterly financial
statements, as permitted by Form 10-QSB under the Exchange Act).  Except as set
forth in the financial statements of the Company included in the SEC Filings
filed prior to the date hereof, the Company has not incurred any liabilities,
contingent or otherwise, except those incurred in the ordinary course of
business, consistent with past practices since the date of such financial
statements, none of which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
 
4.19            Insurance Coverage.  Each of the Company and each Subsidiary
maintains in full force and effect insurance coverage that is customary for
comparably situated companies for the business being conducted and properties
owned or leased by the Company and the Subsidiaries.
 
4.20            Compliance with OTC Bulletin Board Continued Eligibility
Require-ments.  The Company is in compliance with applicable OTC Bulletin Board
continued eligibility requirements.  The Company has not received any written
notice with respect to the ineligibility of the Common Stock from trading on the
OTC Bulletin Board.
 
4.21            Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
for any commission, fee or other compensation pursuant to any agreement,
arrangement or understanding entered into by or on behalf of the Company.
 
4.22            No Directed Selling Efforts or General Solicitation.  Neither
the Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D
under the Securities Act) in connection with the offer or sale of the Shares.
 
4.23            No Integrated Offering.  Neither the Company nor any Person
acting on its behalf has, directly or indirectly, made any offers or sales of
any Company security or solicited any offers to buy any security, under
circumstances that would adversely affect reliance by the Company on Section
4(2) of the Securities Act for the exemption from registration for the
transactions contemplated hereby or would require registration of the Shares
under the Securities Act or would be integrated under the Nasdaq Marketplace
Rules.
 
 
10

--------------------------------------------------------------------------------


 
4.24            Private Placement.  Subject to the accuracy of each Investor’s
representations in Section 5 hereof, the offer and sale of the Shares to the
Investors as contemplated hereby is exempt from the registration requirements of
the Securities Act.
 
4.25            Questionable Payments. Neither the Company nor any Subsidiary
nor, to the Company’s Knowledge, any of their directors, officers, employees,
agents or other Persons acting on behalf of the Company or any Subsidiary, has
on behalf of the Company or any Subsidiary or in connection with its business:
(a) used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any Subsidiary; or (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature.
 
4.26            Transactions with Affiliates.  Except as disclosed in the SEC
Filings, none of the officers or directors of the Company or any Subsidiary and,
to the Company’s Knowledge, none of the employees of the Company or any
Subsidiary is presently a party to any material transaction with the Company or
any Subsidiary (other than as holders of stock options and/or warrants, and for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
Company’s Knowledge, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
4.27            Internal Controls.  The Company is in material compliance with
the provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company.  Each of the Company and each Subsidiary maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15 and 15d-15) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company and each Subsidiary is made known to the certifying officers by
others within those entities.  The Company’s certifying officers have evaluated
the effectiveness of the Company’s controls and procedures as of the end of the
period covered by the most recently filed periodic report under the Exchange Act
(such date, the “Evaluation Date”).  The Company presented in its most recently
filed periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Since the Evaluation Date,
there have been no significant changes in the internal controls (as such term is
defined in Item 307(b) of Regulation S-B) of the Company or any Subsidiary or,
to the Company’s Knowledge, in other factors that could significantly affect
such internal controls.  The books, records and accounts of the Company and each
Subsidiary accurately and fairly reflect, in all material respects, the
transactions in, and dispositions of, the assets of, and the results of
operations of, the Company and each Subsidiary.  Each of the Company and each
Subsidiary maintains and will continue to maintain a standard system of
accounting established and administered in accordance with GAAP and the
applicable requirements of the Exchange Act.
 
 
11

--------------------------------------------------------------------------------


 
4.28            Independent Accountants.  PMB Helin Donovan, LLP is the
Company’s independent registered public accounting firm as required by the
Exchange Act, and the rules and regulations of the SEC thereunder.
 
4.29            Investment Company.  The Company is not and, after giving effect
to the offering and sale of the Shares, will not be an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
 
4.30            Regulatory Compliance.  Neither the Company nor any Subsidiary
is in violation of any applicable statute, rule, regulation, order or
restriction of any domestic or foreign government or any instrumentality or
agency thereof in respect of the conduct of its business or the ownership of its
properties, except as would not have a Material Adverse Effect.  No governmental
orders, permissions, consents, approvals or authorizations are required to be
obtained and no registrations or declarations are required to be filed in
connection with the execution and delivery of this Agreement or the issuance of
the Shares, except such as have been duly and validly obtained or filed, or with
respect to any filings that must be made after the applicable Closing, as will
be filed in a timely manner.
 
4.31            Market Stabilization.  The Company has not taken, nor will it
take, directly or indirectly, any action designed to or that might reasonably be
expected to cause or result in, or that has constituted or that might reasonably
be expected to constitute, the stabilization or manipulation of the price of the
Common Stock or any security of the Company to facilitate the sale or resale of
any of the Shares.
 
4.32            Material Contracts.  All material documents, contracts or other
agreements of the Company and any Subsidiary required to be filed with the SEC
have been filed with the SEC and are included in the exhibits to the SEC
Filings.  The description of the contracts, documents or other agreements
contained in the SEC Filings (as the case may be) reflect in all material
respects the terms of the underlying contract, document or other
agreement.   Each such contract, document or other agreement is in full force
and effect and is valid and enforceable by and against the Company or the
applicable Subsidiary, as applicable, in accordance with its terms.  Neither the
Company nor any Subsidiary is in default in the observance or performance of any
term or obligation to be performed by it under any such agreement, and no event
has occurred which with notice or lapse of time or both would constitute such a
default, in any such case which default or event, individually or in the
aggregate, would result in a Material Adverse Effect.
 
4.33            Application of Takeover Protections.  The Company and the Board
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company's Articles of Incorporation or the laws of the State of Nevada
that are or could become applicable to the Investors as a result of the
Investors and the Company fulfilling their obligations or exercising their
rights under this Agreement, including without limitation as a result of the
Company's issuance of the Shares and the Investors’ ownership of the Shares.
 
 
12

--------------------------------------------------------------------------------


 
4.34            FDA.  The properties, business and operations of the Company
have been and are being conducted in all material respects in accordance with
all applicable laws, rules and regulations of the FDA.  Neither the Company nor
any Subsidiary has been informed by the FDA that the FDA will prohibit the
marketing, sale, license or use in the United States of any product proposed to
be developed, produced or marketed by the Company or any Subsidiary nor has the
FDA expressed any concern as to approving or clearing for marketing any product
being developed or proposed to be developed by the Company or any Subsidiary.
 
4.35            Press Releases.  The press releases disseminated by the Company
during the twelve months preceding the date of this Agreement taken as a whole
do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made and
when made, not misleading.
 
4.36            Indebtedness; Compliance.  Except as disclosed in the SEC
Filings, the Company is not a party to any indenture, debt, capital lease
obligations, mortgage, loan or credit agreement by which it or any of its
properties is bound.  The Company (i) is not in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Company under), nor has the
Company received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.  The Company is in
compliance with all effective requirements of the Sarbanes-Oxley Act of 2002, as
amended, and the rules and regulations thereunder that are applicable to it,
except where such noncompliance could not have or reasonably be expected to
result in a Material Adverse Effect.
 
4.37            Solvency.  Based on the financial condition of the Company, as
of the First Closing Date (and assuming that the First Closing shall have
occurred), (i) the Company’s fair saleable value of their respective assets
exceeds the amount that will be required to be paid on or in respect of the
Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature and (ii) the current cash flow of the Company,
together with the proceeds the Company would receive, were they to liquidate all
of their respective assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid.  The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).
 
 
13

--------------------------------------------------------------------------------


 
4.38            No Additional Agreements.  The Company does not have any
agreement or understanding with any Investor with respect to the transactions
contemplated by this Agreement other than as specified in this Agreement.
 
4.39            Disclosure.  Neither the Company nor any person acting on its
behalf has provided any Investor or its respective agents or counsel with any
information that the Company believes constitutes material, non-public
information concerning the Company, the Subsidiaries or their respective
businesses, except insofar as the existence and terms of the proposed
transactions contemplated hereunder may constitute such information. The Company
understands and confirms that the Investors will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Company.  All disclosure provided to the Investors regarding the Company and
their respective businesses and the transactions contemplated hereby, furnished
by or on behalf of the Company (including the representations and warranties set
forth in this Agreement) are true and correct and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.
 
5.            Representations and Warranties of the Investors.  Each of the
Investors hereby, severally and not jointly, represents and warrants to the
Company that:
 
5.1            Organization and Existence.  Such Investor is a validly existing
corporation, limited partnership or limited liability company and has all
requisite corporate, partnership or limited liability company power and
authority to invest in the Shares pursuant to this Agreement.
 
5.2            Authorization.  The execution, delivery and performance by such
Investor of this Agreement have been duly authorized. This Agreement has been
duly executed by such Investor, and when delivered by such Investor in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Investor, enforceable against such Investor in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.
 
5.3            Purchase Entirely for Own Account.  The Shares to be received by
such Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and such Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the Securities Act.
 
5.4            Investment Experience.  Such Investor acknowledges that it can
bear the economic risk and complete loss of its investment in the Shares and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment in the Shares
contemplated hereby.
 
 
14

--------------------------------------------------------------------------------


 
5.5            Disclosure of Information.  Such Investor has had an opportunity
to receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Shares.
 
5.6            Restricted Securities.  Such Investor understands that the Shares
are characterized as “restricted securities” under the U.S. federal securities
laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.
 
5.7            Legends.  It is understood that, except as provided below,
certificates evidencing the Shares may bear the following or any similar legend:
 
(a)            “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS.  THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED
UNLESS (I) SUCH SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE
SECURITIES ACT, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144, OR (III)
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS.”
 
(b)            If required by the authorities of any state in connection with
the issuance of sale of the Shares, the legend required by such state authority.
 
5.8            Accredited Investor.  Such Investor is an accredited investor as
defined in Rule 501(a) of Regulation D under the Securities Act.
 
5.9            No General Solicitation.  Such Investor did not learn of the
investment in the Shares as a result of any public advertising or general
solicitation.
 
5.10            Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by this Agreements, any valid right, interest or claim
against or upon the Company or an Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of such Investor.
 
6.            Conditions to the First Closing.
 
6.1            Conditions to the First Closing.
 
(a)            Conditions to the Investors’ Obligations.  The obligation of each
Investor to purchase the Initial Shares at the First Closing is subject to the
satisfaction, on or prior to the First Closing Date, of the following
conditions, any of which may be waived by such Investor (as to itself only):
 
 
15

--------------------------------------------------------------------------------


 
(i)            The representations and warranties made by the Company in Section
4 hereof shall be true and correct on the date hereof and on the First Closing
Date (except to the extent any such representation or warranty expressly speaks
as of a specific date, in which case such representation or warranty shall be
true and correct as of such date). The Company shall have performed all
obligations and covenants herein required to be performed by it on or prior to
the First Closing Date. The Company shall have delivered a certificate, executed
on behalf of the Company by its Chief Executive Officer or its Chief Financial
Officer, dated as of the First Closing Date, certifying to the fulfillment of
the condition specified in this Section 6.1(a)(i).
 
(ii)            The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for the purchase
and sale of the Initial Shares and the consummation of the transactions
contemplated by this Agreement.
 
(iii)            No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated by this Agreement.
 
(iv)            The Company shall have delivered a certificate, executed on
behalf of the Company by its Secretary, dated as of the First Closing Date,
certifying the resolutions adopted by the Board approving the transactions
contemplated by this Agreement, certifying the current versions of the Articles
of Incorporation and Bylaws of the Company and certifying as to the signatures
and authority of Persons signing this Agreement and related documents on behalf
of the Company.
 
(v)            The Investors shall have received an opinion from Hanson,
Bridgett, Marcus, Vlahos & Rudy, LLP, dated as of the First Closing Date, in
substantially the form attached hereto as Exhibit A.
 
(vi)            No stop order or suspension of trading shall have been imposed
by Nasdaq, the OTC Bulletin Board, the SEC or any other governmental or
regulatory body with respect to public trading in the Common Stock. The Company
shall not have received notice of the ineligibility of the Common Stock for
trading on the OTC Bulletin Board or that it is violation of any Nasdaq, OTC
Bulletin Board or SEC rule, regulation or interpretation which could lead to
such ineligibility.
 
(vii)            The Company shall have delivered to its transfer agent
irrevocable instructions to issue and deliver to each Investor (or in such
nominee name(s) as designated by such Investor in writing) certificates
evidencing such number of Initial Shares as set forth on the signature pages to
this Agreement.
 
(b)            Conditions to Obligations of the Company.  The Company’s
obligation to sell and issue the Initial Shares at the First Closing is subject
to the satisfaction on or prior to the First Closing Date of the following
conditions, any of which may be waived by the Company:
 
 
16

--------------------------------------------------------------------------------


 
(i)            The representations and warranties made by the Investors in
Section 5 hereof shall be true and correct in all material respects when made
and as of the First Closing Date with the same force and effect as if they had
been made on and as of said date (except to the extent any such representation
or warranty expressly speaks as of a specific date, in which case such
representation or warranty shall be true and correct in all material respects as
of such specific date).
 
(ii)            The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for the purchase
and sale of the Initial Shares the consummation of the other transactions
contemplated by this Agreement.
 
(iii)            The Investors shall have executed and delivered this Agreement.
 
(iv)            No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated by this Agreement.
 
(v)            The Investors shall have delivered the Initial Purchase Price to
the Company.
 
6.2            Conditions to the Second Closing.
 
(a)            Conditions to the Investors’ Obligations.  The obligation of each
Investor to purchase the Additional Shares at the Second Closing is subject to
the satisfaction, on or prior to the Second Closing Date, of the following
conditions, any of which may be waived by such Investor (as to itself only):
 
(i)            The representations and warranties made by the Company in Section
4 hereof shall be true and correct on the date hereof and on the Second Closing
Date (except to the extent any such representation or warranty expressly speaks
as of a specific date, in which case such representation or warranty shall be
true and correct as of such date). The Company shall have performed all
obligations and covenants herein required to be performed by it on or prior to
the Second Closing Date. The Company shall have delivered a certificate,
executed on behalf of the Company by its Chief Executive Officer or its Chief
Financial Officer, dated as of the Second Closing Date, certifying to the
fulfillment of the condition specified in this Section 6.2(a)(i).
 
(ii)            The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for the purchase
and sale of the Additional Shares and the consummation of the transactions
contemplated by this Agreement.
 
(iii)            No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated by this Agreement.
 
 
17

--------------------------------------------------------------------------------


 
(iv)            The Company shall have delivered a certificate, executed on
behalf of the Company by its Secretary, dated as of the Second Closing Date,
certifying the resolutions adopted by the Board approving the transactions
contemplated by this Agreement, certifying the current versions of the Articles
of Incorporation and Bylaws of the Company and certifying as to the signatures
and authority of Persons signing this Agreement and related documents on behalf
of the Company.
 
(v)            The Investors shall have received an opinion from Hanson,
Bridgett, Marcus, Vlahos & Rudy, LLP, dated as of the Second Closing Date, in
substantially the form attached hereto as Exhibit A.
 
(vi)            No stop order or suspension of trading shall have been imposed
by Nasdaq, the OTC Bulletin Board, the SEC or any other governmental or
regulatory body with respect to public trading in the Common Stock. The Company
shall not have received notice of the ineligibility of the Common Stock for
trading on the OTC Bulletin Board or that it is violation of any Nasdaq, OTC
Bulletin Board or SEC rule, regulation or interpretation which could lead to
such ineligibility.
 
(vii)            The Company shall have delivered to its transfer agent
irrevocable instructions to issue and deliver to each Investor (or in such
nominee name(s) as designated by such Investor in writing) certificates
evidencing such number of Additional Shares as set forth on the signature pages
to this Agreement.
 
(b)            Conditions to Obligations of the Company.  The Company’s
obligation to sell and issue the Additional Shares at the Second Closing is
subject to the satisfaction on or prior to the Second Closing Date of the
following conditions, any of which may be waived by the Company:
 
(i)            The representations and warranties made by the Investors in
Section 5 hereof shall be true and correct in all material respects when made
and as of the Second Closing Date with the same force and effect as if they had
been made on and as of said date (except to the extent any such representation
or warranty expressly speaks as of a specific date, in which case such
representation or warranty shall be true and correct in all material respects as
of such specific date).
 
(ii)            The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for the purchase
and sale of the Additional Shares the consummation of the other transactions
contemplated by this Agreement.
 
(iii)            The Investors shall have executed and delivered this Agreement.
 
(iv)            No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated by this Agreement.
 
 
18

--------------------------------------------------------------------------------


 
(v)            The Investors shall have delivered the Additional Purchase Price
to the Company.
 


7.            Covenants and Agreements.
 
7.1            Removal of Legends.
 
(a)            Any legend referred to in Section 5.7 hereof stamped on a
certificate evidencing the Shares and the stock transfer instructions and record
notations with respect to such Shares shall be removed and the Company shall
cause to be issued a certificate without such legend to the holder of such
Shares upon delivery to the Company’s transfer agent (with a copy to the
Company) of (i) a written request for the removal of the legend, (ii) the
original share certificate for which legend removal is requested, and (iii)
either (A) an opinion of counsel reasonably acceptable to the Company and its
transfer agent to the effect that a public sale or transfer of such securities
may be made without registration under the Securities Act or (B) other
reasonable assurances in writing acceptable to the Company and its transfer
agent (which shall not include an opinion of counsel) that such securities can
be sold pursuant to Rule 144 under the Securities Act.  Not longer than three
business days following the receipt by the Company’s transfer agent and the
Company of the documents required in clauses (i), (ii) and (iii) above, the
Company shall deliver or cause to be delivered to such holder a certificate
representing such securities that is free from all restrictive and other
legends.  If the Company is then eligible, certificates for Shares subject to
legend removal hereunder shall be transmitted by the Company’s transfer agent to
an Investor by crediting the prime brokerage account of such Investor with the
Depository Trust Company System as directed by such Investor.
 
(b)            If an Investor shall make a sale or transfer of Shares either
pursuant to Rule 144 or pursuant to a registration statement and in each case
shall have delivered to the Company’s transfer agent (with a copy to the
Company) (i) the original certificate representing the applicable Shares
containing a restrictive legend which are the subject of such sale or transfer,
(ii) a representation letter or letters in customary form, and (iii) in the case
of a sale or transfer pursuant to Rule 144, either (A) an opinion of counsel
reasonably acceptable to the Company and its transfer agent to the effect that a
public sale or transfer of such securities may be made without registration
under the Securities Act or (B) other reasonable assurances in writing
acceptable to the Company and its transfer agent (which shall not include an
opinion of counsel) that such securities can be sold pursuant to Rule 144 under
the Securities Act (the “Share Delivery Date” shall be the date on which both
the Company and its transfer agent have received the documents required in
clauses (i) through (iii)), and (1) the Company shall fail to deliver or cause
to be delivered to such Investor a certificate representing such Shares that is
free from all restrictive or other legends by the third business day following
the Share Delivery Date and (2) following such third business day after the
Share Delivery Date and prior to the time such Shares are received free from
restrictive legends, the Investor, or any third party on behalf of such
Investor, purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Investor of such Shares
(a "Buy-In"), then, in addition to any other rights available to the Investor
under this Agreement and applicable law, the Company shall pay in cash to the
Investor (for costs incurred either directly by such Investor or on behalf of a
third party) the amount by which the total purchase price paid for Common Stock
as a result of the Buy-In (including brokerage commissions, if any) exceeds the
proceeds received by such Investor as a result of the sale to which such Buy-In
relates.  The Investor shall provide the Company written notice indicating the
amounts payable to the Investor in respect of the Buy-In.
 
 
19

--------------------------------------------------------------------------------


 
(c)            The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section.
 
7.2            Furnishing of Information.  As long as any Investor owns any
Shares, the Company covenants to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act.  As
long as any Investor owns Shares, if the Company is not required to file reports
pursuant to such laws, it will prepare and furnish to the Investors and make
publicly available in accordance with Rule 144(c) such information as is
required for the Investors to sell the Shares under Rule 144.  The Company
further covenants that it will take such further action as any holder of Shares
may reasonably request, all to the extent required from time to time to enable
such Person to sell the Shares without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144.
 
7.3            Limitation on Issuance of Future Priced Securities.  During the
six months following each of the First Closing Date and the Second Closing Date,
the Company shall not issue any “Future Priced Securities” as such term is
described by NASD IM-4350-1.
 
7.4            Indemnification of Investors.  The Company will indemnify and
hold the Investors and their directors, officers, shareholders, partners,
employees and agents (each, an “Investor Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation (collectively, “Losses”)
that any such Investor Party may suffer or incur as a result of or relating to
any misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by the Company in this Agreement.  In addition to the
indemnity contained herein, the Company will reimburse each Investor Party for
its reasonable legal and other expenses (including the cost of any
investigation, preparation and travel in connection therewith) incurred in
connection therewith, as such expenses are incurred.
 
7.5            Non-Public Information.  The Company covenants and agrees that
neither it nor any other person acting on its or their behalf will provide any
Investor or its agents or counsel with any information that the Company believes
constitutes material non-public information, unless prior thereto such Investor
shall have executed a written agreement regarding the confidentiality and use of
such information.  The Company understands and confirms that each Investor shall
be relying on the foregoing representations in effecting transactions in
securities of the Company.
 
 
20

--------------------------------------------------------------------------------


 
7.6            Replacement of Shares.  If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Shares.  If a replacement
certificate or instrument evidencing any Shares is requested due to a mutilation
thereof, the Company may require delivery of such mutilated certificate or
instrument as a condition precedent to any issuance of a replacement.
 
7.7            Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to specific performance under this
Agreement.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
7.8            Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under this Agreement are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under this
Agreement.  The decision of each Investor to purchase Shares pursuant to this
Agreement has been made by such Investor independently of any other
Investor.  Nothing contained herein, and no action taken by any Investor
pursuant thereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement.  Each Investor acknowledges that no other Investor has acted as agent
for such Investor in connection with making its investment hereunder and that no
Investor will be acting as agent of such Investor in connection with monitoring
its investment in the Shares or enforcing its rights under the Transaction
Documents.  Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Investor to be joined as
an additional party in any proceeding for such purpose.  The Company
acknowledges that each of the Investors has been provided with the same
Agreement for the purpose of closing a transaction with multiple Investors and
not because it was required or requested to do so by any Investor.
 
7.9            Limitation of Liability.  Notwithstanding anything herein to the
contrary, the Company acknowledges and agrees that the liability of an Investor
arising directly or indirectly, under this Agreement of any and every nature
whatsoever shall be satisfied solely out of the assets of such Investor, and
that no trustee, officer, other investment vehicle or any other affiliate of
such Investor or any investor, shareholder or holder of shares of beneficial
interest of such a Investor shall be personally liable for any liabilities of
such Investor.
 
8.            Survival of Representations and Warranties.
 
 
21

--------------------------------------------------------------------------------


 
8.1            Survival.  The representations, warranties, covenants and
agreements contained in this Agreement shall survive after the First Closing
Date and Second Closing Date, except as otherwise expressly provided in this
Agreement.
 
9.            Miscellaneous.
 
9.1            Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investors.  Any Investor may
assign any or all of its rights under this Agreement to any Person to whom such
Investor assigns or transfers any Shares, provided such transferee agrees in
writing to be bound, with respect to the transferred Shares, by the provisions
hereof that apply to the “Investors.”
 
9.2            Counterparts; Faxes.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile or PDF, which shall be deemed an original.
 
9.3            Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
9.4            Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
facsimile or electronic mail, then such notice shall be deemed given upon
receipt of confirmation of complete transmittal, (iii) if given by mail, then
such notice shall be deemed given upon the earlier of (A) receipt of such notice
by the recipient or (B) three (3) days after such notice is deposited in first
class mail, postage prepaid, and (iv) if given by an internationally recognized
overnight air courier, then such notice shall be deemed given one (1) Business
Day after delivery to such carrier.  All notices shall be addressed to the party
to be notified at the address as follows, or at such other address as such party
may designate by ten (10) days’ advance written notice to the other party:
 
If to the Company:
 
Intraop Medical Corporation
570 Del Rey Avenue
Sunnyvale, CA 94085
Attention:  Chief Financial Officer
Facsimile:  (734) 503-6529
 
With a copy to:
 
Hanson, Bridgett, Marcus, Vlahos & Rudy, LLP
425 Market Street, 26th Floor
San Francisco, CA  94105
Attention:  David M. Pike, Esq.
Facsimile: (415) 541-9366
 
 
22

--------------------------------------------------------------------------------


 
If to the Investors, to the addresses set forth on the Schedule of Purchasers,
with a copy to:
 
Winston & Strawn LLP
200 Park Avenue
New York, New York  10166
Attention:  Eric L. Cohen, Esq.
Facsimile:  (212) 294-3540
 
9.5            Expenses.  The parties hereto shall pay their own costs and
expenses in connection herewith.  In the event that legal proceedings are
commenced by any party to this Agreement against another party to this
Agreement, the party or parties that do not prevail in such proceedings shall
severally, but not jointly, pay their pro rata share of the reasonable
attorneys’ fees and other reasonable out-of-pocket costs and expenses incurred
by the prevailing party in such proceedings.
 
9.6            Amendments and Waivers.  Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only with the written consent of the Company and the Investors.  Any amendment
or waiver effected in accordance with this paragraph shall be binding upon each
holder of any Shares purchased under this Agreement at the time outstanding,
each future holder of all such Shares and the Company.
 
9.7            Publicity.  Except as set forth below, no public release or
announcement concerning the transactions contemplated hereby shall be issued by
the Investors without the prior consent of the Company, except as such release
or announcement may be required by law or the applicable rules or regulations of
Nasdaq, the OTC Bulletin Board or the Securities Act.  Notwithstanding the
foregoing, not later than three (3) trading days immediately following the date
hereof, the Company shall issue a press release disclosing the transactions
contemplated by this Agreement.  The Company will timely file a Current Report
on Form 8-K describing this Agreement and attaching the press release described
in the foregoing sentence.  In addition, the Company will make such other
filings (including filing this Agreement with the SEC) and notices in the manner
and time required by the SEC, Nasdaq or the OTC Bulletin Board.  The Company
shall make the foregoing disclosure such that following such disclosure, the
Investors shall no longer be in possession of any material, non-public
information with respect to the Company.  Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Investor, or include the
name of any Investor in any filing with the SEC or any regulatory agency or
trading market, without the prior written consent of such Investor, except to
the extent such disclosure is required by law or trading market regulations.
 
9.8            Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.
 
 
23

--------------------------------------------------------------------------------


 
9.9            Entire Agreement.  This Agreement, including the exhibits and the
Disclosure Schedules, constitute the entire agreement among the parties hereof
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter hereof and thereof.
 
9.10            Further Assurances.  The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
 
9.11            Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York without regard to the choice of law
principles thereof.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of California located in Santa
Clara County and the United States District Court for the Northern District of
California for the purpose of any suit, action, proceeding or judgment relating
to or arising out of this Agreement and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.  Each
of the parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.
 
(Signature pages follow)
 
 
24

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Common Stock Purchase
Agreement as of the date first above written.
 
The Company:
 


Intraop Medical Corporation


By: /s/ Howard
Solovei                                                               
Printed Name: Howard
Solovei                                                                    
Its: Chief Financial
Officer                                                                
 
 
 
 
 
 
 
COMMON STOCK PURCHASE AGREEMENT SIGNATURE PAGE
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Common Stock Purchase
Agreement as of the date first above written.
 
The Investors:




The Pinnacle Fund, L.P.


By:            Pinnacle Advisors, L.P. 
             Its General Partner
 
By:            Pinnacle Fund Management, L.L.C.
 Its General Partner
 
By: /s/ Barry Kitt
      Barry Kitt, Sole Member


 


 
[OTHER SIGNATURE PAGES TO FOLLOW]
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------



 
Dr. Clay and Mrs. Brenda Cockerell,  JTWROS
By: /s/ Clay Cockerell
      Clay Cockerell


By: /s/ Brenda Cockerell
      Brenda Cockerell




/s/ Albert DeNittis
Albert DeNittis




Ellerphund IOPM, LP
By:  Ellerphund Capital III, LLC, Its General Partner
By: /s/ Marc Eller
      Marc Eller, Member
 


 


E.U. Capital Venture, Inc.
By: /s/ Hans Morkner
Printed Name: Hans Morkner
Its: Mgt. Director




/s/ Robert W. Higgins
Robert W. Higgins




/s/ Bailey Lemak
Bailey Lemak




/s/ Eleanor J. Lemak
Eleanor J. Lemak




/s/ John S. Lemack
John S. Lemak, Jr. UGMA/TX
John S. Lemak Custodian




/s/ John S. Lemack
John S. Lemak
 
 
COMMON STOCK PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------




/s/ Lacey Lemak
Lacey Lemak




/s/ Barry Reder
Barry Reder
 
 
 
 
 
 
 
COMMON STOCK PURCHASE AGREEMENT SIGNATURE PAGE
 

--------------------------------------------------------------------------------


 
SCHEDULE OF PURCHASERS
 
FIRST CLOSING:
 
Investor Name and Address:
Purchase Price:
# of Shares Purchased:
     
Dr. Clay and Mrs. Brenda Cockerell
$6,656.86
95,098
JTWROS    
4312 Arcady Avenue
   
Dallas, TX 75205
         
Albert DeNittis
$7,000.00
100,000
c/o Radiation Oncology Dept.
   
The Lankenau Hospital
   
100 Lancaster Avenue
   
Wynnewood, PA 19096
         
Ellerphund IOPM, LP
$1,000,000.00
14,285,714
c/o Ellerphund Capital
   
2616 Hibernia St
   
Dallas, TX  75201
         
E.U. Capital Venture, Inc.
$34,615.91
494,513
c/o Hans Morkner
   
15720 Simoni Drive
   
San Jose, CA 95127
         
Robert W. Higgins
$70,000.00
1,000,000
5601 Perugia Circle
   
San Jose, CA 95138
         
Bailey Lemak
$25,000.00
357,142
4410 Bordeaux
   
Dallas, TX 75205
         
Eleanor J. Lemak
25,000.00
357,142
4410 Bordeaux
   
Dallas, TX 75205
         
John S. Lemak, Jr., UGMA/TX
$25,000.00
357,142
John S. Lemak Custodian
   
4410 Bordeaux
   
Dallas, TX 75205
         
John S. Lemak
$100,000.00
1,428,571
4410 Bordeaux
   
Dallas, TX 75205
   

 
 
 
COMMON STOCK PURCHASE AGREEMENT SCHEDULE OF PURCHASERS
 

--------------------------------------------------------------------------------


 
SCHEDULE OF PURCHASERS (Continued)
 
FIRST CLOSING (Continued):
 
 
 
Lacey Lemak
$25,000.00
357,142
4410 Bordeaux
   
Dallas, TX 75205
         
The Pinnacle Fund, L.P.
$1,000,000.00
14,285,714
Suite 240, 4965 Preston Park Blvd.
   
Plano, TX 75093
         
Barry Reder
$50,000.00
714,285
54 Sixth Avenue
   
San Francisco, CA 94118
   

 
 
 
COMMON STOCK PURCHASE AGREEMENT SCHEDULE OF PURCHASERS
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Form of Legal Opinion
 
 
 
 
 

--------------------------------------------------------------------------------


 
_________________, 2008
 


 
To the Investors Listed in
the Schedule of Purchasers of the
Common Stock Purchase Agreement
dated as of ______________, 2008


Ladies and Gentlemen:
 
Reference is made to the Common Stock Purchase Agreement, dated as of
___________, 2008 (the "Purchase Agreement"), complete with all listed exhibits
thereto, by and among Intraop Medical Corporation, a Nevada corporation (the
"Company"), and the investors listed in the Schedule of Purchasers to the
Purchase Agreement (the "Investors"), which provides for, among other things,
the issuance by the Company to the Investors of shares of Common Stock.  All
terms used herein have the meanings defined in the Purchase Agreement unless
otherwise defined herein.
 
We have acted as counsel for the Company in connection with the negotiation,
preparation and execution of the Purchase Agreement and the completion of the
transactions contemplated thereunder.
 
In rendering this opinion, we have examined the originals, or copies properly
certified or otherwise identified to our satisfaction as being in the form of
the originals, of the following:
 
(a)            the Purchase Agreement;
 
 (b)
the Company's Amended and Restated Articles of Incorporation filed with the
Nevada Secretary of State on March 9, 2005 and the Certificate of Amendment to
Articles of Incorporation filed with the Nevada Secretary of State on October
19, 2007, certified to us by an officer of the Company as being complete and in
full force and effect as of the date of this letter (together, the “Amended
Articles”);

 
(c)
the Bylaws of the Company, certified to us by an officer of the Company as being
complete and in full force and effect as of the date of this letter;

 
(d)
documents evidencing the corporate proceedings taken by the Company to authorize
and effect the execution, delivery and performance of the transactions
contemplated by the Purchase Agreement;

 
(e)
a Certificate of Existence With Status in Good Standing for the Company issued
on January 8, 2008 by the Secretary of State of Nevada, a Certificate of Status
of Foreign Corporation for the Company issued on January 4, 2008 by the
Secretary of State of California, and an Entity Status for the Company issued by
the California Franchise Tax Board on January 4, 2008 stating that the Company
is in good standing with the California Franchise Tax Board; and

 
 

--------------------------------------------------------------------------------


 
To the Investors
 
_______________, 2008
Page 2
 
 
(f)
an Officer’s Certificate of the Company provided to us as of the date of this
letter concerning certain factual matters relevant to this opinion.

 
As to various questions of fact material to our opinion, we have, to the extent
we deemed it appropriate, reviewed and relied upon the representations and
warranties made by the Company in Section 4 of the Purchase Agreement and
statements and certificates of the officers of the Company, and of public
officials and others. With regard to such factual matters relevant to this
opinion as to which we have relied upon said representations, warranties,
statements and certificates of the officers of the Company and others, we have
not sought to verify independently the existence of the facts as represented to
us, but we are aware of no facts which would lead us to believe that the
opinions expressed herein are not appropriate.
 
In rendering this opinion, we have assumed the following:
 
(i)            All documents submitted to us as originals are complete and
authentic; all copies of documents submitted to us conform in all respects to
the originals thereof, including all amendments or modifications thereto; and
all originals or copies submitted to us have not been amended or modified since
the date they were submitted to us, by written or oral agreement of the parties
thereto, by the conduct of the parties thereto or otherwise;
 
(ii)            The signatures on all original documents examined by us are
genuine and all copies of such documents submitted to us are genuine;
 
(iii)            The due authorization, execution and delivery of all documents
(other than by the Company), where authorization, execution and delivery are a
prerequisite to the effectiveness thereof;
 
(iv)            All individuals executing and delivering documents had the legal
capacity to so execute and deliver;
 
(v)            Each party to the Purchase Agreement, other than the Company and
individuals, is duly organized, validly existing and in good standing under its
jurisdiction of organization and is in good standing in each jurisdiction in
which the conduct of its business or its ownership or leasing of property
currently requires that it qualify to do business in such jurisdiction, with the
corporate or other organizational power to perform its obligations under the
Purchase Agreement; each party to the Purchase Agreement, other than the
Company, has complied with any applicable requirement to file tax returns and
pay taxes in each jurisdiction in which it is required to do so; each party to
the Purchase Agreement, other than the Company, has validly authorized, executed
and delivered the Purchase Agreement; and the Purchase Agreement constitutes the
valid and binding obligation of each such party, enforceable against each such
party in accordance with its terms;
 
(vi)            The factual matters set forth in the Purchase Agreement are
accurate and complete in all material respects and all certificates and all
other written representations as to factual matters delivered or made to us by
officers of the Company are accurate and complete in all material respects; and
 
 

--------------------------------------------------------------------------------


 
To the Investors
 
_______________, 2008
Page 3
 
(vii)            Neither the execution of the Purchase Agreement nor the
consummation of the transactions provided for therein contravenes any applicable
law of any jurisdiction, other than California law or federal law.
 
On the basis of the foregoing examinations and assumptions and in reliance
thereon, upon the representations of the Investors and the other parties to the
Purchase Agreement, and upon all such other matters of fact as we deemed
relevant under the circumstances, and subject to the limitations and
qualifications set forth below, it is our opinion that as of the date hereof:
 
1.            The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Nevada. The Company has
qualified to do business and is in good standing in the State of California.
 
2.            The Company has the requisite corporate power to own its property
and assets, and to conduct its business as it is currently being conducted.
 
3.            The Company has the requisite corporate power to execute, deliver
and perform its obligations under the Purchase Agreement. The Purchase Agreement
has been duly executed and delivered by the Company and constitutes a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms.
 
4.            The Company’s authorized capital stock consists of 500,000,000
shares of Common Stock, par value $0.001, of which 324,570,524 shares are issued
and outstanding immediately prior to the First Closing.  The outstanding shares
of Common Stock have been duly authorized and validly issued and are fully paid
and nonassessable.  The Shares have been duly authorized, and upon issuance and
delivery against payment therefor in accordance with the terms of the Purchase
Agreement, the Shares will be validly issued, fully paid and
nonassessable.    To our knowledge, there are no options, warrants, conversion
privileges, preemptive rights or other rights outstanding prior to the First
Closing to purchase any of the authorized but unissued capital stock of the
Company, other than the participation rights provided in the Rights Agreement
dated as of August 17, 2007 by and between the Company and the investors named
therein, rights created in connection with the transactions contemplated by the
Purchase Agreement, warrants to purchase 16,336,433 shares of Common Stock,
outstanding options granted under the Company’s 2005 Equity Incentive Plan to
purchase 27,068,327 shares of Common Stock, and 18,291,337 shares of Common
Stock reserved for issuance under the Company’s 2005 Equity Incentive Plan.
 
5.            The execution and delivery of the Purchase Agreement by the
Company and the issuance of the Shares pursuant thereto do not violate any
provision of the Company’s Amended Articles or Bylaws, and do not constitute a
default under or a material breach of any material agreement that is listed as
an exhibit to the SEC Filings, and do not violate (a) any United States federal
or California governmental statute, rule or regulation which in our experience
is typically applicable to transactions of the nature contemplated by the
Purchase Agreement or (b) any order, writ, judgment, injunction, decree,
determination or award which has been entered against the Company and of which
we have knowledge, in each case to the extent the violation of which would
materially and adversely affect the Company and its subsidiaries, taken as a
whole.
 
 

--------------------------------------------------------------------------------


 
To the Investors
 
_______________, 2008
Page 4
 
 
6.            To our knowledge, there is no action, proceeding or investigation
pending or overtly threatened against the Company before any court or
administrative agency that questions the validity of the Purchase Agreement or
that could reasonably be expected to result, either individually or in the
aggregate, in a material adverse effect on the Company and its subsidiaries,
taken as a whole.
 
7.            Based in part on the representations of the Investors in the
Purchase Agreement, all consents, approvals, authorizations, or orders of, and
filings, registrations and qualifications with any United States federal or
California regulatory authority or governmental body on the part of the Company
required for the issuance of the Shares have been made, obtained or effected as
of the Closing, except for filings pursuant to (a) Regulation D of the
Securities Act of 1933, as amended (the "1933 Act") and (b) any required filings
pursuant to state “blue sky” laws.
 
8.            Based in part upon the representations made by the Company and the
Investors in the Purchase Agreement, the offer and sale of the Shares in
conformity with the terms of the Purchase Agreement do not require registration
under Section 5 of the 1933 Act.
 
9.            The Company is not, and, after giving effect to the offering and
sale of the Securities and the application of the proceeds thereof, will not be,
an “investment company” as defined in the Investment Company Act of 1940, as
amended.
 
The opinions expressed above are subject to the following:
 
(a)            The application and effect of bankruptcy, insolvency,
reorganization, moratorium, anti-deficiency, or similar laws or court decisions
relating to or affecting the rights of creditors generally;
 
(b)            We express no opinion as to whether specific performance of any
of the remedies, covenants or other provisions of the Purchase Agreement is
available;
 
(c)            We express no opinion as to the compliance or noncompliance with
applicable federal and state anti-fraud statutes concerning the issuance of
securities;
 
(d)            We express no opinion on (i) the effect of judicial decisions
which may permit the introduction of extrinsic evidence to modify the terms or
the interpretation of the Purchase Agreement; (ii) any requirement that
provisions of the Purchase Agreement may only be waived in writing as to its
enforceability to the extent an oral agreement has been executed modifying
provisions of the Purchase Agreement; (iii) the enforceability of
indemnification or contribution provisions, which may be unenforceable in
certain circumstances; (iv) the enforceability of any provision waiving the
right to a jury trial; (v) the enforceability of broadly or vaguely stated
rights; (vi) the right to damages; or (vii) the limitations imposed by general
principles of equity, including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing, regardless of whether considered in
a proceeding equity or law;
 
(e)            In rendering the opinions set forth in paragraph (1) above
regarding the due incorporation, valid existence and good standing of the
Company in Nevada and in paragraphs (2) and (3) regarding the Company’s
corporate powers, we inform you that we are not licensed to practice law in
Nevada and have relied without further investigation on our review of (i) the
Company's Amended Articles and Bylaws; (ii) the Company's minute book; (iii) a
Certificate of Existence with Status in Good Standing issued by the Secretary of
State of the State of Nevada with respect to the Company; (iv) relevant portions
of the Nevada Revised Statutes and (v) a certificate of an officer of the
Company as to certain factual matters;
 
 

--------------------------------------------------------------------------------


 
To the Investors
 
_______________, 2008
Page 5
 
(f)            In rendering the opinion set forth in paragraph 4 above relating
to the status of the capitalization of the Company, we have relied without
further investigation on our review of the Company's Amended Articles and a
summary of outstanding securities of the Company certified to us by an officer
of the Company;
 
(g)            We have acted as counsel to the Company only with respect to
certain corporate matters, the negotiation of the Purchase Agreement and the
rendering of these opinions. Accordingly, we may not have knowledge of all
matters of fact or law relating to the Company that may be relevant in
connection with the opinions herein. Any alteration of those facts may adversely
affect our opinions. Whenever a statement herein is qualified by "known to us,"
"to our knowledge," "to our current actual knowledge," or similar phrase, it is
intended to indicate that during the course of our representation of the
Company, no information that would give us current actual knowledge of the
inaccuracy of such statement has come to the attention of those attorneys in
this firm who have rendered legal services to the Company in connection with the
negotiation, execution and delivery of the Purchase Agreement. However, except
as otherwise expressly indicated, we have not undertaken any independent
investigation to determine the accuracy of any such statement (including,
without limitation, any search of litigation filings in any court), and any
limited inquiry undertaken by us during the preparation of this letter should
not be regarded as such an investigation. No inference as to our current actual
knowledge of any matters bearing on the accuracy of any such statement should be
drawn from the fact of our representation of the Company.
 
We have not been requested to opine, and we have not opined, as to any issues
other than those expressly set forth herein, and no opinion is implied or may be
inferred beyond the matters expressly stated herein.  Our opinion is limited to
the current federal laws of the United States of America and the current laws of
the State of California, present judicial interpretations thereof and to facts
as they presently exist.  We also refer you to the qualification in paragraph
(e) above with respect to Nevada law.  We note that the Purchase Agreement is
governed by New York law and, with your permission, we are rendering the
opinions in paragraph (3) above regarding the validity, binding effect and
enforceability of the Purchase Agreement as though the Purchase Agreement was
governed by the internal law of the State of California and for purposes hereof
have assumed that New York and California law are identical in all respects.  We
express no opinion as to whether the laws of any particular jurisdiction apply,
and no opinion to the extent that the laws of any jurisdiction other than those
identified above are applicable to the subject matter hereof.  In rendering this
opinion, we have no obligation to revise or supplement it should the current
federal laws of the United States of America or of the State of California be
changed by legislative action, judicial decision or otherwise.  With reference
to matters of fact, this opinion is limited to information that has come to our
attention solely in connection with matters involving this firm's engagement as
counsel to the Company.
 
Further, the opinions contained in this letter are given as of the date of this
letter and are rendered exclusively for your benefit in accordance with the
provisions of Section 6.1(a)(v) of the Purchase Agreement and may not be relied
upon to state directly or indirectly any general proposition or for any other
purpose. We hereby disclaim any obligation to notify any person or entity after
the date hereof if any change in fact or law should change our opinions with
respect to any matter set forth in this letter.
 
 

--------------------------------------------------------------------------------


 
To the Investors
 
_______________, 2008
Page 6
 
 
This opinion has been rendered to you at the request of the Company and may be
relied upon by you only in connection with the transactions contemplated under
the Purchase Agreement. No other use or distribution of this opinion may be
made, and no other person or party may rely on this opinion, without our express
prior written consent in each instance.
 
Very truly yours,
 


 
Hanson Bridgett Marcus Vlahos & Rudy, LLP
 


 